Citation Nr: 0825956	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back pain.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for calluses of the 
left foot.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee pain.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
joints.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for left shoulder pain.

8.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
low back pain, calluses of the left foot, migraine headaches, 
sinusitis, right knee pain, degenerative joints, and left 
shoulder pain by way of a rating decision dated in September 
1999.  He failed to perfect an appeal of the decision and it 
became final.

2.  The veteran attempted to reopen his claim for service 
connection for low back pain, calluses of the left foot, 
migraine headaches, sinusitis, and right knee pain in 
September 2000.  His claim was denied in April 2001.  He 
failed to perfect an appeal of the denial.  The decision 
became final.

3.  The April 2001 rating decision was the last final denial 
for service connection of low back pain, calluses of the left 
foot, migraine headaches, sinusitis and right knee pain on 
any basis.  The September 1999 rating decision was the last 
final denial for service connection for left shoulder pain 
and degenerative joints.

4.  The evidence received since the September 1999 rating 
decision is not material and it does not raise a reasonable 
possibility of substantiating the claim for service 
connection for left shoulder pain and degenerative joints.

5.  The evidence received since the April 2001 rating 
decision is not material, and it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for low back pain, calluses of the left 
foot, migraine headaches, sinusitis and right knee pain.  

6.  The evidence of record does not establish a right ankle 
disorder.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for low back 
pain has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for calluses 
of the left foot has not been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105; 38 C.F.R. § 3.156(a).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for migraine 
headaches has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105; 38 C.F.R. § 3.156(a).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for sinusitis 
has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105; 
38 C.F.R. § 3.156(a).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right knee 
pain has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105; 38 C.F.R. § 3.156(a).

6.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
degenerative joints has not been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105; 38 C.F.R. § 3.156(a).

7.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for left 
shoulder pain has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105; 38 C.F.R. § 3.156(a).

8.  The veteran does not have a right ankle disorder that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran contends he was treated in service for the 
claimed disorders.  He further contends that he continues to 
have symptoms and residuals related to the disorders.  

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was originally denied service connection for low 
back pain, calluses of the left foot, migraine headaches, 
sinusitis, right knee pain, degenerative joints, and left 
shoulder pain by way of a rating decision dated in September 
1999.  He did not perfect a timely appeal and that decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (1999).  He 
sought to reopen his claim for the same issues, with the 
exception of left shoulder pain and degenerative joints in 
September 2000.  His claim was denied in April 2001.  He 
again failed to perfect a timely appeal and the decision 
became final and is the last final denial on any basis.  
38 C.F.R. §§ 20.302, 20.1103 (2000).  As a result, service 
connection may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the April 2001 rating 
decision consisted of the veteran's service treatment records 
(STRs), VA examination report from September 1999, VA medical 
records for the period from October 1999 to June 2000, and 
statements from the veteran.  

The veteran's STRs show he was treated for low back pain and 
strain on several occasions from 1992 to 1996.  X-rays of the 
lumbar spine were said to be normal.  He was treated for 
clinical sinusitis on one occasion in 1991.  He was later 
treated for upper respiratory infections and viral syndrome 
on several occasions.  Headaches were noted as a complaint at 
the time of an ophthalmology evaluation in May 1998.  The 
veteran was treated for an injury to the right shoulder 
during service.  There is no indication of any treatment or 
complaints involving the left shoulder.  

A Report of Medical History, dated in January 1996, addressed 
several items listed by the veteran.  The examiner noted that 
the veteran had sinus headaches.  The veteran was also said 
to have sinusitis with sinus drainage, hay fever, and 
seasonal allergies.  There was a notation of low back pain as 
well as calluses on the feet.  

The veteran had bilateral bunionectomies in service.  He 
received a medical discharge as a result of continued 
problems with his toes.  His May 1998 separation physical 
examination did not report any abnormalities involving the 
low back, calluses of the left foot, migraine headaches, 
sinusitis, right knee pain, degenerative joints, or left 
shoulder pain.  The veteran's Report of Medical History noted 
that he had painful great toes, a crooked left great toe and 
both little toes, and headaches from problems with his eyes.  

The veteran was afforded a VA examination in September 1999.  
The veteran complained of pain in his right great toe after 
surgery.  He also complained of right knee, lower back, and 
right shoulder pain.  He also said he had chronic sinus 
problems.  The pertinent diagnoses were migraine headaches, 
arthralgia of the right shoulder and both knees with normal 
x-rays, chronic sinusitis and calluses on both feet.  

The veteran's original claim for service connection for the 
several issues on appeal was denied in September 1999.  He 
was denied service connection for his low back pain because 
it was not noted on his separation examination and there was 
no objective finding on the VA examination of September 1999.  
There was no evidence of calluses on the left foot in the 
STRs.  Although there were calluses noted at the VA 
examination, there was no nexus opinion linking them to 
service.  The STRs were also negative for treatment for 
migraine headaches.  The decision said the VA examination was 
also negative for such a finding.  There was no evidence of a 
right knee disorder in the STRs, the veteran did not mention 
any problems on his separation examination, and no disorder 
was found on VA examination.  The veteran was noted to be 
treated for sinusitis on one occasion during service.  It was 
not found at the time of his VA examination and the service 
episode was deemed to be acute and transitory.  As to the 
left shoulder, there was no evidence of treatment for a left 
shoulder disorder in service and no left shoulder disorder 
was found on VA examination.  Service connection for 
degenerative joints was denied because the service treatment 
records discussed no evidence of a finding or treatment for 
the condition and because the VA examination x-rays found no 
evidence of degenerative changes.  

The veteran sought to reopen his claim for service connection 
for the above issues, with the exception of left shoulder 
pain, in September 2000.  VA treatment records for the period 
from October 1999 to June 2000 were associated with the 
claims folder.  The records did not contain evidence of 
treatment for the claimed disorders and did not provide any 
nexus between the claimed disorders and the veteran's 
service.  

The RO denied the claim in April 2001 on the basis that no 
new and material evidence was submitted since the rating 
decision of September 1999 with respect to low back pain, 
left foot calluses, migraine headaches and right knee pains.  
Service connection for sinusitis was denied because the 
evidence did not show a chronic disability and while VA 
medical records of December 1999 noted complaints of sinus 
congestion, no diagnosis of sinusitis was made.  

The veteran's latest action to reopen his claim, for all of 
the issues on appeal, was in November 2002.  Evidence 
received since the April 2001, and the September 1999, rating 
decisions includes a statement from S. M. Nuthi, M.D., dated 
in March 2000, records from R. C. Chimata, M.D., for the 
period from January 2000 to April 2000, VA treatment records 
for the period from October 1999 to July 2007, and statements 
from the veteran.  

The statement from Dr. Nuthi and the records from Dr. Chimata 
are new to the record.  However, they are not material to the 
issue of service connection for low back pain, calluses of 
the left foot, migraine headaches, sinusitis, right knee 
pain, degenerative joints, and left shoulder pain.  Dr. 
Nuhti's statement is in regard to when the veteran could 
return to work.  There is no information regarding the reason 
why the veteran needed to be off from work.  Dr. Chimata's 
records contain no information regarding the claimed issues 
and the veteran's service.  The records relate primarily to 
treatment provided to the veteran for a low back injury 
sustained in a motor vehicle accident (MVA) in February 2000.  
A March 2000 entry reported that the veteran had a history of 
two previous back injuries but there was no further 
description of the injuries or mention of when they occurred.  

VA records from VA medical center (VAMC) Birmingham and VA 
outpatient clinic (OPC), Alabama, for the period from October 
1999 to July 2007 were obtained and associated with the 
claims folder.  The records from October 1999 to June 2000 
were duplicative of evidence already of record.  The records 
do not reflect treatment for any of the claimed new and 
material issues, except sinusitis.  The veteran was noted to 
have post-nasal drip in June 2000 and was said to have a 
problem with chronic sinusitis in an entry dated January 25, 
2006.  He was not diagnosed with sinusitis at that time.  

The VA records are not material as they do not relate to a 
previously unestablished fact, and do not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for low back pain, calluses of the left foot, 
migraine headaches, sinusitis, right knee pain, degenerative 
joints, and left shoulder pain.  

The veteran's statements are new to the record but also are 
not material.  In his November 2002 claim he "disagreed" 
with the RO's prior finding that his claim for service 
connection for many of the issues was considered to be not 
well grounded.  He argued that his STRs documented his 
treatment in service and that he continued to suffer from 
residuals of the claimed disabilities.  He also said that he 
had no new and material evidence to submit as the evidence 
needed was in his medical records.

The veteran repeated his assertions in his substantive appeal 
of September 2004.  He again stated that he had no new and 
material evidence to submit as he had provided all of the 
medical evidence that was available.  The veteran said he was 
treated for his claimed disorders in service and they were 
still present.  This is cumulative of the argument he 
presented in his September 2000 claim to reopen as he stated 
therein  that his conditions had been bothersome since his 
discharge from service.  

The veteran also said that VA had lost his original STRs when 
his original claim was submitted in August 1998.  The Board 
notes that the veteran submitted a partial copy of a VA Form 
21-526, Veteran's Application for Compensation or Pension at 
that time.  He was advised that a complete copy was not 
received.  He provided a complete copy of the form in June 
1999.  His STRs were received at the RO in October 1998 and 
considered in the original rating decision of September 1999.  
The records have remained associated with the claims folder 
since that time.  

As the veteran has not submitted new and material evidence to 
reopen his claim for service connection for low back pain, 
calluses of the left foot, migraine headaches, sinusitis, 
right knee pain, degenerative joints, and left shoulder pain, 
the claim is denied.

Service Connection

The veteran is also seeking entitlement to service connection 
for a right ankle disorder.  In addition to the requirements 
for service connection noted previously service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A review of his STRs shows that he was initially treated for 
a right ankle sprain in April 1991.  He suffered another 
ankle sprain in January 1994.  He was x-rayed twice within 
one week of the injury.  Both reports stated that there was 
no evidence of a fracture.  The veteran's medical board 
report, in regard to his bunionectomies, from April 1998 said 
there was a "lacking" of 10 degrees flexion and extension 
of the right foot compared to the left foot.  There was no 
report as to whether this represented any type of a residual 
from the prior ankle injuries.

A Report of Medical History, dated in January 1996, addressed 
several items listed by the veteran.  There was no mention of 
any residuals from the two right ankle injuries from 1991 and 
1994.  Moreover, no residual was noted on the separation 
examination of May 1998.  

The veteran has not submitted any medical evidence of a 
current disorder involving his right ankle.  He stated in his 
claim of November 2002 that the RO had erroneously 
adjudicated a claim for service connection for a left ankle 
disorder in 1999.  However, a written submission from the 
veteran, dated in August 1999, clearly identified the issue 
as limited motion of the left ankle.  He made no reference to 
his right ankle in his claim.  He also made no reference to 
any right ankle complaints at the time of his VA examination 
in September 1999.

The veteran has not submitted any evidence in support of his 
claim, other than lay statements, that he currently has a 
right ankle disorder.  The Board notes that lay evidence in 
the form of statements is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. 
Nicholson, 451 F.3d. 1331.

While the veteran is competent to say he has right ankle 
pain, or difficulty with his right ankle, he is not competent 
to establish that he has a right ankle disorder that is 
related to any etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.  
There is no medical evidence of record to identify a current 
right ankle disorder or to link the veteran's complaints to 
his military service.

The Board acknowledges the veteran's right ankle injury in 
service and any current complaint of right ankle pain.  Pain 
is not analogous to disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There must be a 
disorder present in order to be considered a disability.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of a right ankle disorder service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right ankle disorder.  
Thus, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in 
November 2002.  The RO wrote to him in April 2003.  The RO 
advised the veteran of the evidence required to substantiate 
his claim for service connection.  The veteran was advised to 
submit evidence showing that he had the claimed disorder 
since service.  The veteran was given examples of the types 
of information that would help to substantiate his claim.  He 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disability.  The letter also 
advised the veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  He was specifically requested to provide release 
forms for Dr. Chimata and Dr. Nuthi.

The letter also informed the veteran that he had previously 
been denied service connection for low back pain, calluses of 
the left foot, migraine headaches, sinusitis, right knee pain 
and degenerative joints.  The left shoulder claim was not 
addressed in the letter but he was told of the two prior 
rating decisions.  He was advised that he needed to submit 
new and material evidence to reopen his claim.  The veteran 
was further advised as to what constituted new and material 
evidence.  

The veteran responded to the letter by providing the 
requested release forms in May 2003.  The RO requested 
records from the two physicians in September 2003.  The 
veteran was advised of this that same month.  He later 
provided copies of the requested records in September 2003 
and October 2003.

The RO wrote to the veteran in February 2004.  He was advised 
as to the status of his case, the evidence of record, what VA 
would do in the development of his case and what he was 
required to do.  

The RO wrote separately to the veteran to advise him, 
erroneously, that the records from Dr. Chimata had not been 
received in February 2004.  The veteran responded that same 
month with another copy of the records from Dr. Chimata.  

The Board remanded the veteran's case for additional 
development in June 2007.  The Appeals Management Center 
(AMC) informed him that VA records had been requested by way 
of a letter dated in July 2007.  The AMC further advised the 
veteran of the previous denial of his claim for service 
connection for low back pain, calluses of the left foot, 
migraine headaches, sinusitis, right knee pain, degenerative 
joints, and left shoulder pain and that the reason for the 
denial was that he had not submitted any new and material 
evidence to reopen his claim.  The letter defined new and 
material evidence, advised the veteran on the status of his 
case, and what was still needed from him.  

The AMC letter also provided the notice set forth in Dingess 
in regard to effective dates and disability evaluations.  

The veteran did not respond to the AMC's letter.

The veteran has not disputed the contents of the VCAA notice 
in this case.  However, a notice error is presumed 
prejudicial to the claimant unless it is demonstrated that 
(1) any defect in notice was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice provided what was 
needed, or (3) that a benefit could not possibly have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d. 
881, 889-891 (Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to reopen his claim for 
service connection for the several issues and to establish 
service connection for his right ankle.  He responded to 
requests for information and/or evidence.  He was aware of 
the prior denials of service connection and the bases for the 
denial.  He submitted statements wherein he expressed his 
views that the prior decisions had been wrong and that the 
evidence supported his claim.  The veteran also stated that 
he had no new and material evidence to submit.  He said his 
STRs contained the evidence to support his claim and that the 
VA records would document his current status. 

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case and he has 
submitted statements in support of his claim.  See Sanders, 
487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
evidence developed in this claim includes VA treatment 
records and private records submitted by the veteran.  He was 
scheduled to testify at a Travel Board hearing but he failed 
to report for the hearing.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

The Board has considered whether a VA examination, in regard 
to the right ankle disorder issue, was required in this case 
under the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The STRs 
do document two instances of a right ankle sprain in service.  
However, records after 1996 do not report any residuals.  The 
veteran did not claim any such residuals on his claim in 
1999, he made no complaints at the time of his VA examination 
in September 1999.  Moreover, the VA and private treatment 
records from 1999 to 2007 do not contain any evidence of 
treatment for a right ankle disorder.  

Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Finally, the Board notes that the case was remanded for the 
RO to obtain VA medical treatment records, to provide correct 
VCAA notice and to issue a SSOC which included citation to 
the new version of 38 C.F.R. § 3.156(a).  The RO obtained the 
requested records.  The Board has above addressed the issue 
of prejudicial error with respect to the VCAA notice 
provided.  Also, while the RO again failed to address the new 
version of 38 C.F.R. § 3.156(a) in its supplemental statement 
of the case dated in April 2008, this error is harmless as 
the correct version was included in the VCAA letter dated in 
July 2007.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the claim 
for service connection for low back pain is denied.

New and material evidence having not been received, the claim 
for service connection for calluses of the left foot is 
denied.

New and material evidence having not been received, the claim 
for service connection for migraine headaches is denied.

New and material evidence having not been received, the claim 
for service connection for sinusitis is denied.

New and material evidence having not been received, the claim 
for service connection for right knee pain is denied.

New and material evidence having not been received, the claim 
for service connection for degenerative joints is denied.

New and material evidence having not been received, the claim 
for service connection for left shoulder pain is denied.

Entitlement to service connection for a right ankle disorder 
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


